Dickinson, J.
The plaintiffs contracted to purchase from the defendant a specified tract of land, “subject to mineral reservation made by St. Paul & Duluth Railway Company,” for a specified price, of which $400 was paid. The contract provided that if the title was mot good, and could not be made good, the contract should be void, and the money paid should be returned. The defendant’s title was •acquired by a deed from the St. Paul & Duluth Railroad Company, in which the conveyance was qualified by a clause “reserving and ■excepting from said described premises so much and such part thereof as are or may be mineral lands, or may contain gold, silver, copper, coal, or iron, and also the use and right and title to the use of •such surface grounds as may be necessary for mining operations, and the right of access to such reserved and excepted mineral lands, including lands containing gold, silver, copper, coal, or iron, for the purpose of exploring, developing, and working the same.”
The question to be decided is whether a deed from the defendant ■conveying the premises to the plaintiffs, but with the same qualifying clause last recited, conveyed such a title as the contract called for. .
The contract, read alone, does not distinctly specify the nature or ■extent of the exception or reservation by which the conveyance is to be qualified. It is apparent,, however, that in the language of the contract above recited the bare words, “mineral reservation,” which, *79standing alone, would be of uncertain, equivocal import, were not used as defining the reservation to be made. The language points to a particular “mineral reservation made by St. Paul & Duluth Railway Company.” Reference is thus made, for a more particular description of the reservation, to some conveyance or other instrument executed by that railroad company in respect to this land, and in which a mineral reservation is made. When it is discovered that the defendant’s title or interest was derived from that company through a deed (or, as was orally suggested on the argument, under a contract for a conveyance) in which is the “excepting and reserving” clause above recited, it must be concluded that this was the “mineral reservation” intended to be designated by the language of the contract above recited.
The conclusion is that the deed tendered by the defendant, conveying the title, but containing the same reservation and exception as that embraced in his deed from the railroad company, was a compliance with the contract on his part, and that the plaintiffs are not entitled to recover the purchase money paid.
Judgment reversed.
(Opinion published 53 N. W. Rep. 801.)